DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-14, 16, 18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over the prior art of record. The closest prior art (Wijenberg et al. EP 3 378 973 A1) discloses a method of producing of a metal strip coated with a coating, containing chromium metal and chromium oxide and being electrolytically deposited from an electrolyte solution, containing a trivalent chromium compound, onto the metal strip by bringing the metal strip, which is connected as the cathode, into contact with the electrolyte solution, and current density of the electrolysis which is greater than 20 A/dm2. Independent claims 1 and 22 however require that three electrolysis tanks, wherein the current density of the third electrolysis tank is greater than that of the other two electrolysis tanks. The amendment reciting “when the metal strip is in the” first/second/third “electrolysis tank” requires that current density relationship must be maintained throughout the entire presence of the metal strip in the particular electrolysis tank, therefore it may not be merely a current fluctuation. 
Claim 4 requires a pair of rear electrolysis tank has shorter length than that of the front and middle electrolysis tank, such difference in electrode size results in different current density.
Prior art of record do not disclose nor suggest the instantly claimed invention as a whole. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794